RECEIVED IN
    The J-.'urt of Appeals
        Sixth District
                              COURT OF APPEALS
        NOV 3 0 2015
                             SIXTH APPELLATE DISTRICT
   Texarkana, Texas -           CTATF OF TFYA^
  Debra Autrey, Clerk           b IAlb Oh lEXAb


RE: APPELLATE CASE NUMBER: 06-15-00005-CV
    TRIAL COURT CASE NUMBER: 2013-391



STYLE: BILLIE MURPHY TREMBLE, SHARON TREMBLE DONALDSON,
SELIA TREMBLE SHAWKEY, WILMER FORREST TREMBLE, JR.,
THE ESTATE OF WILMER FORREST TREMBLE, SRV Appellants,


                                     Vs.



LUMINANT MINING COMPANY LLC, ENERGY FUTURE HOLDINGS
CORPORATION, AND SUBSIDIARIES, Appellees.


TO THE HONORABLE JUDGE OF SAID COURT:


In response to the court date of October 27, 2015, we the Tremble
Family are asking the court to reinstate the Appeal on our behalf in
reference to the No Summary Judgment.